Citation Nr: 9904108	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  96-28 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to secondary service connection for an 
acquired psychiatric disorder.

2.  Entitlement to an increased rating for residuals of a 
coronary bypass graft times four with a history of 
hypertension, currently evaluated as 30 percent disabling.

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service 
connected disabilities.


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1960 to 
August 1981.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from rating actions in June 1995 
and March 1996.  The case was remanded for evidentiary 
development in June 1997.  The case has now been returned to 
the Board for further appellate consideration.

Inasmuch as the issue involving entitlement to secondary 
service connection is being remanded, a decision on the issue 
of entitlement to a total rating for compensation purposes 
based on individual unemployability due to service connected 
disabilities is deferred, pending the completion of the 
requested development pertaining to service connection.


REMAND

I.  Secondary Service Connection

The veteran and his representative contend, in essence, that 
he should be service connected for an acquired psychiatric 
disorder which was caused or aggravated by his service 
connected coronary artery disease.  Following a complete 
review of the claims folder, it is the opinion of the Board 
that further development is required prior to a decision on 
this issue.

Initially, the Board notes that in Allen v. Brown, 7 
Vet.App. 439 (1995), the United States Court of Veterans 
Appeals (Court) held that "when aggravation of a veteran's 
non-service connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."

On VA cardiovascular examination on May 10, 1995, the veteran 
reported significant changes since having bypass surgery in 
1991 for coronary artery disease.  Following examination, the 
diagnostic impression included a finding of post-operative 
situational anxiety-depressive neuroses, indicated to be 
related to the veteran's coronary bypass surgery.

On VA psychiatric examination on May 18, 1995, the veteran 
reported significant problems since having coronary artery 
bypass surgery in 1991.  He also reported increasing problems 
due to sleep apnea.  He described his quality of sleep as 
terrible and indicated that he does not get any restful 
sleep; he feels tired, sleepy and generally unrested during 
the day.  He complained of periods of inattention and mild 
anxiety before going to bed at night.  He sometimes self-
administers medication to help get to sleep.  He said that 
his appetite was good and denied any suicidal feelings.  
There was no evidence of hallucinations, illusions, delusions 
or paranoid ideation.  The veteran reported feeling mildly 
depressed and anxious about the fact that he does not have 
adequate income to pay his bills.  On examination, the 
veteran was noted to be pleasant.  There was no difficulty 
with locomotion, posture or gait.  Speech was generally 
within normal limits, though noted to be somewhat tangential.  
The veteran's mood was mildly variable and affect was 
pliable.  No psychiatric diagnosis was made.

Pursuant to the June 1997 Board remand, significant treatment 
records were received and are now in the claims folder.  A 
February 1995 report from W.M. Shaver, M.D., to the State of 
West Virginia Consolidated Public Retirement Board noted that 
the veteran had completed a depression questionnaire as part 
of a sleep study, the results of which endorsed a moderate 
degree of depression.  It was concluded that improvement in 
the veteran's sleep apnea problem could have a significant 
effect on clearing his depressed mood.

In April 1995, Steven E. Perkins, M.D., the veteran's family 
physician, indicated that the veteran's ongoing problems with 
sleep apnea and his daytime fatigue had resulted in some 
symptoms of depression.

In a July 1995 letter, John O. Frame, D.O., indicated that 
the veteran's severe sleep apnea (non-service connected) has 
caused a great deal of fatigue, memory loss, disorientation, 
day time sleep and dizziness.

In a September 1997 letter, Edmund C. Settle, Jr., M.D., the 
veteran's psychiatrist, indicated that the veteran had 
recently begun treatment for a panic disorder, anxiety and 
depression.  Dr. Settle stated that the veteran's psychiatric 
symptoms caused him limitation and difficulty in going out 
with other people and interacting with others.

In summary, several questions are raised by the evidence 
currently in the claims folder.  First, a VA psychiatrist in 
May 1995 found no evidence of psychiatric pathology.  One 
week later, a VA cardiologist diagnosed a neurosis and 
related it to post-operative residuals of the veteran's 
service connected coronary artery disease.  Subsequent to the 
June 1997 Board remand, evidence has been received 
documenting the veteran's current treatment for an acquired 
psychiatric disorder.  However, other evidence received which 
pertains to the veteran's non-service connected sleep apnea, 
appears to relate the veteran's depression to sleep apnea and 
not to his service connected coronary artery disease.  
Against this background, further VA examination and medical 
opinion is warranted.


II.  Increased Rating

The veteran's coronary artery disease has been evaluated 
under 38 C.F.R. § 4.104, Diagnostic Code 7005.  However, 
subsequent to filing his claim, and subsequent to the June 
1997 remand, the rating schedule for determining the 
disability evaluations to be assigned for cardiovascular 
disorders were changed, effective January 12, 1998.  The 
veteran has been further examined by the VA in 1998, and the 
RO has considered the veteran's claim under the new criteria.  
The October 1998 Supplemental Statement of the Case (SSOC) 
determined that the veteran's coronary artery disease was 
entitled to only a 10 percent rating under the new criteria.  
As such, the RO elected to maintain the higher disability 
rating under the old criteria and continued a 30 percent 
disability evaluation.  See Karnas v. Derwinski, 1 
Vet.App. 308, 313 (1991).

Under the old rating criteria, the rating schedule provides 
that, one year after a coronary artery bypass surgery, the 
minimum rating will be 30 percent and that the residuals are 
to be rated under the provisions for arteriosclerotic heart 
disease.  38 C.F.R. § 4.104, Diagnostic Code 7017 (in effect 
prior to January 12, 1998).

Arteriosclerotic heart disease following a typical coronary 
occlusion or thrombosis, or with a history of substantiated 
anginal attack, where ordinary manual labor is feasible, is 
rated 30 percent disabling.  When there is a history of 
substantiated repeated anginal attacks and more than light 
manual labor is not feasible, a 60 percent rating is 
assigned.  Arteriosclerotic heart disease with chronic 
residual findings of congestive heart failure or angina on 
moderate exertion or more than sedentary employment 
precluded, is rated 100 percent disabling.  38 C.F.R. 
§ 4.104, Diagnostic Code 7005 (in effect prior to January 12, 
1998).

Under the new rating criteria, residuals of coronary artery 
bypass surgery which are manifested by a workload of greater 
than 5 METs but not greater than 7 METs, and are productive 
of dyspnea, fatigue, angina, dizziness, or syncope, or; 
evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram or x-ray, is rated 30 
percent disabling.  When there is more than one episode of 
acute congestive heart failure in the past year, or; workload 
of greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent, a 60 percent rating is assigned.  When there is 
chronic congestive heart failure, or; workload of 3METs or 
less results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of less than 30 percent, a 100 percent rating is 
assigned.  38 C.F.R. § 4.104, Diagnostic Code 7017 (1998).

On VA cardiovascular examination in April 1998, the veteran 
reported a history of hypertension in service with subsequent 
coronary artery bypass graft times four in 1991.  The 
examiner confirmed that a review of the claims folder had 
been accomplished.  The veteran indicated that he had been 
employed as an electrician until June 1994, at which time he 
quit working due to protracted fatigue and disorientation.  
He complained that he has not been the same since his bypass 
surgery because of fatigue and memory loss.  The veteran 
stated that he rarely ever has chest pain; he only has chest 
pain currently when he really exerts himself.  He reported 
shortness of breath after climbing one flight of stairs.  He 
denied any history of congestive heart failure.  On 
examination, the veteran's chest was clear to auscultation 
bilaterally.  The heart had a regular rate with no added 
sounds.  An electrocardiogram showed normal sinus rhythm, 
heart rate of 79 with early transition, and nonspecific 
anterolateral ST abnormalities.  A chest x-ray showed normal 
cardiovascular silhouette.  The diagnostic assessment 
included atherosclerotic coronary artery disease status post 
coronary artery bypass graft in 1991 with stable angina, 
exertional dyspnea, profound fatigue of unclear etiology, 
obstructive sleep apnea, per patient report, short-term 
memory loss of unclear etiology, and hypertension.

The RO noted that the veteran had not undergone a stress test 
in April 1998 to determine his high MET level.  Because 
findings regarding MET level is required for consideration 
under the new rating criteria, the claims folder was returned 
to the VA physician who examined the veteran in April 1998 to 
determine whether a stress test was contraindicated for the 
veteran.  In an August 1998 report, the VA physician 
indicated that there was no restriction or contraindication 
which would prevent the veteran from undergoing a stress 
test.  It was indicated that the veteran had rare chest pain 
with exertional fatigue and exertional dyspnea which had 
remained stable over the course of the previous year.  A 
request for a stress test evaluation was submitted at that 
time.  The stress thallium test was conducted in September 
1998.  At that time, the veteran exercised for 7 minutes and 
39 seconds, and achieved a peak stress heart rate of 139 
beats per minute, which was 85 percent of the target heart 
rate.  The veteran achieved a MET level of 9  The test was 
terminated due to fatigue.  The report indicated that the 
veteran had normal functional capacity for his age.  An 
electrocardiogram was obtained in the supine, sitting and 
standing positions, and with hyperventilation.  Heart rhythm 
showed normal sinus rhythm with a ventricular response of 78 
beats per minute.  There was no evidence of infarction.  
During the stress period there was no S1 segment change 
compared to baseline, no angina, evidence of arrhythmia or 
other symptoms reported by the veteran.  There was normal 
blood pressure response to stress and normal heart rate 
response to stress.  During the recovery period, there was no 
evidence of angina, no ST segment change or frequent 
ventricular ectopy.

While it appears that there is completely adequate evidence 
in the claims folder to rate the veteran's coronary artery 
disease under the new criteria, effective January 12, 1998, 
the evidence of record is insufficient to evaluate the 
veteran's coronary artery disease under the old criteria.  
Considering the absence of medical opinion as to whether the 
post-operative status CAD makes ordinary manual labor 
feasible, or makes more than light manual labor not feasible, 
or precludes more than sedentary employment, consideration of 
the veteran's claim for an increased rating for coronary 
artery disease is not possible under the old rating criteria, 
in effect prior to January 12, 1998.  For this reason, 
further VA examination and medical opinion is needed.

The case is REMANDED to the RO for the following development:

1.  The RO should contact the veteran and 
ask him whether he has received any 
treatment for his service connected 
coronary artery disease since April 1998, 
the date of the last VA examination, or 
for an acquired psychiatric disorder 
since September 1997, the date of the 
most recent private psychiatric treatment 
records in the claims folder.  Based on 
his response, the RO should obtain a copy 
of all treatment records referable to 
either the veteran's coronary artery 
disease or to an acquired psychiatric 
disorder from the identified source(s), 
and associate them with the claims 
folder.

2.  Following the receipt of the 
aforementioned evidence, if any, the RO 
should schedule the veteran for a VA 
examination with a cardiologist to 
determine the current severity of his 
coronary artery disease and to obtain 
information which will provide for its 
evaluation based on Court precedent, as 
well as under the new rating criteria for 
cardiovascular disorders.  All indicated 
testing in this regard should be 
accomplished and all findings should be 
reported in detail.  The rating board 
must furnish the examining physician with 
a copy of the new rating criteria for 
cardiovascular disorders, effective 
January 12, 1998.  The complete claims 
folder, including a copy of this remand 
order, MUST be reviewed by the examiner 
and he/she should indicate that a review 
of the claims folder was accomplished.  
Following examination of the veteran and 
review of the claims folder, the 
physician should comment as to the 
following:  (a) whether the veteran is 
currently having angina, and, if so, the 
severity thereof; (b) whether his heart 
disease is such that more than light 
manual labor is not feasible; (c) whether 
his heart disease is such that more than 
sedentary employment is precluded; (d) 
indicate the level of metabolic 
equivalent (MET) that the veteran is 
capable of, and comment on whether there 
is associated dyspnea, fatigue, angina, 
dizziness, or syncope; (e) identify the 
presence or absence of cardiac 
hypertrophy, dilation on 
electrocardiogram, echocardiogram, or x-
ray.  If left ventricular dysfunction is 
identified, the examiner should report 
the ejection fraction.

3.  The veteran should also be afforded a 
VA psychiatric examination.  The purpose 
of the examination is to determine the 
presence or absence of any psychiatric 
pathology and, if present, the etiology 
thereof.  The VA examiner should indicate 
that a review of the entire claims 
folder, including a copy of this remand, 
was accomplished.  All findings should be 
reported in detail.  Following 
examination, the examiner should respond 
to the following questions:  (a) identify 
all current psychiatric pathology; (b) if 
an acquired psychiatric disorder is 
diagnosed, indicate whether such disorder 
was caused or aggravated by the veteran's 
service connected post-operative status, 
coronary artery disease.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.

5.  The RO should then review the record 
and the issues should be readjudicated.  
The issue of entitlement to an increased 
rating for residuals of a coronary artery 
bypass graft times four with a history of 
hypertension should be adjudicated on the 
merits, with consideration of both the 
old and new rating criteria for 
cardiovascular disorders.  See Karnas, 
supra.  The RO should also readjudicate 
the other issues on appeal based on the 
evidence added to the record in 
connection with this remand.

If the determinations remain adverse to the veteran, the 
appellant and his representative should be provided with a 
Supplemental Statement of the Case.  The veteran and his 
representative should be given the opportunity to respond 
within the applicable time.  Thereafter, the case should be 
returned to the Board, if in order.  The appellant need take 
no action unless otherwise notified.  The purpose of this 
remand is to obtain clarifying data, to comply with a 
precedent decision of the Court and to ensure due process of 
law.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 10 -


